EXHIBIT 10.11(a)
DELTA AIR LINES, INC.
OFFICER AND DIRECTOR SEVERANCE PLAN
As Amended and Restated as of January 2, 2009
As Further Amended October 20, 2009
1. INTRODUCTION
Delta Air Lines, Inc. (the “Company” or “Delta”) adopted the 2007 Officer and
Director Severance Plan (the “Prior Plan”) for eligible Officer and Director
level employees of the Company. Delta hereby amends and restates the Prior Plan
as the 2009 Delta Air Lines, Inc. Officer and Director Severance Plan (the “2009
Plan”) effective as of January 2, 2009. The Plan has been further amended as of
October 20, 2009. Participants in the Prior Plan whose employment terminates on
or prior to January 2, 2009 shall not be eligible for benefits under the 2009
Plan, but shall only be eligible for benefits under the Prior Plan, subject to
any other separately granted contractual rights they may have. Except as
provided in the previous sentence and as provided below with respect to certain
Officers and Directors who were actively employed by Delta as of October 28,
2008, the terms of the Prior Plan shall no longer be in effect as of January 2,
2009.
Capitalized terms that are not otherwise defined in the text of this 2009 Plan
are defined in Section 11 below.
2. PARTICIPATION
(a) General. Any employee of the Company who on or after January 2, 2009 is paid
through the U.S. payroll and is classified as a full-time Director (a
“Director”) or Officer (an “Officer”) of the Company according to the Company’s
Human Resources records (a “Participant”) is eligible to participate in this
Plan in accordance with the terms described below. In addition, an officer or
director of an Affiliate may be designated as a Participant by the Plan
Administrator in his sole discretion if (i) the Affiliate does not offer a
severance plan or program to its executive employees; or (ii) the officer or
director is not eligible to participate in the severance plan or program the
Affiliate does offer. In these circumstances, the Plan Administrator shall
determine in his sole discretion the level at which the officer or director may
participate in the 2009 Plan. For example, an employee of an Affiliate may be a
Vice President of an Affiliate, but may be designated by the Plan Administrator
to participate in the 2009 Plan at the Director level.
(b) Former Northwest Officers and Directors. Notwithstanding anything in the
2009 Plan to the contrary, any Officer or Director who (i) on October 28, 2008
was either (A) an officer of Northwest Airlines, Inc. or (B) a managing
director, director or other employee of Northwest Airlines, Inc. who
participated in the Northwest Airlines, Inc. Non-Officer Change of Control
Severance Plan, and (ii) became an Officer or Director of Delta on or after
October 29, 2008, shall not participate in the 2009 Plan until October 29, 2010
unless such person was a Senior Vice President or higher of Delta on October 29,
2008, in which case such person shall not participate in the 2009 Plan until
October 29, 2011. After such dates, any such Officer or Director shall be
eligible for all benefits hereunder.
(c) Pre Merger Officer or Director and Prior Plan Benefits. An Officer or
Director employed by Delta as an officer or director on October 28, 2008 who was
not advised by

 



--------------------------------------------------------------------------------



 



Delta that his or her employment would be terminated on or before January 1,
2009 (a “Pre Merger Officer or Director”) shall be eligible to receive benefits
under the Prior Plan until October 29, 2010. During such time, a Pre Merger
Officer or Director shall also be eligible for benefits under the 2009 Plan, but
will not be eligible for duplicate benefits under both plans. After October 29,
2010, any Pre Merger Officer or Director who remains employed by Delta (or any
Affiliate) as an Officer or Director shall be eligible for benefits under the
2009 Plan, but not the Prior Plan.
3. TERMINATION OF EMPLOYMENT AND ELIGIBILITY
(a) Severance Event. Subject to Section 2, a Participant shall be eligible to
receive the benefits described in Section 4 if after January 2, 2009 he incurs a
“Severance Event” which shall be defined as any of the following:
(i) the Participant’s employment is terminated by Delta other than for Cause. If
a Participant who is eligible for early, special early or normal retirement
under the Company’s retirement plan or policy is, or would be, terminated by the
Company without Cause, such Participant shall be considered to have been
terminated by the Company without Cause for purposes of the 2009 Plan rather
than having retired, but only if the Participant acknowledges that, absent
retirement, the Participant would have been terminated by the Company without
Cause. If, however, the employment of a Participant who is eligible for
retirement is terminated by the Company for Cause, then regardless of whether
the Participant is considered as a retiree for purposes of any other program,
plan or policy of the Company, for purposes of the 2009 Plan, the Participant’s
employment shall be considered to have been terminated by the Company for Cause;
(ii) the Participant (other than the Chief Executive Officer and the President
of the Company as of October 29, 2008) (A) resigns from employment with Delta
for Good Reason during the period beginning on a Change in Control Date and
ending on the second anniversary thereof (provided that the event that
constitutes Good Reason must occur after the Change in Control) and (B) was
employed by Delta as of the Change in Control Date; or
(iii) with respect to either the Chief Executive Officer or the President of the
Company as of October 29, 2008, the Participant resigns for Good Reason.
(b) Condition Precedent to Receipt of Any Benefits Under the Plan. In order to
receive the benefits of the 2009 Plan, eligible Participants must first sign a
Separation Agreement and General Release prepared by Delta (the “Agreement”)
within 45 days of the date that the Agreement is presented to the Participant.
Participants who fail to sign the Agreement within 45 days or who rescind the
Agreement within the applicable Revocation Period are not eligible to receive
benefits under the 2009 Plan. The Agreement is designed to ensure that both
Delta and the Participant have their rights and obligations in connection with
the termination of employment established with certainty and finality. Delta is
offering benefits under this 2009 Plan in exchange for the execution of the
Agreement. The Agreement shall be in a form provided by and satisfactory to
Delta and may include, without limitation, a release in favor of Delta and its
employees, directors and Affiliates and certain non-competition,
non-solicitation and non-recruitment

2



--------------------------------------------------------------------------------



 



agreements for the benefit of Delta; provided, however, that for the two year
period following a Change in Control, the Agreement shall be in substantially
the same form as the form of Agreement used immediately prior to the Change in
Control.
4. DESCRIPTION OF SPECIFIC BENEFITS
Upon a Severance Event, each Participant will be eligible for the following
benefits:
(a) Severance Pay. A Participant will be eligible for “Severance Pay”, in an
amount determined as described below, and based on the Participant’s job level
at the time of the Severance Event. If however, the Severance Event is described
in Section 3(a)(ii) or (iii) above and the event which constitutes Good Reason
is a significant diminution of the Participant’s position, responsibilities or
duties, Severance Pay shall be based on the Participant’s MIP Target Award prior
to the diminution which gave rise to the Participant’s resignation. Severance
Pay will be paid as a one-time lump-sum payment promptly following the
Participant’s Severance Event (taking into account however, sufficient time to
perform the calculations, if any, necessary under Section 4(e) and fulfillment
of the other eligibility criteria including compliance with Section 3(b) above,
but in no event shall be paid more than two and one half months following the
end of the year in which the Severance Event occurs. All applicable federal,
state, and local taxes will be withheld from all Severance Pay. Severance Pay
will not be considered as earnings under any qualified or non qualified plan or
program sponsored by Delta or any Affiliate. Each Participant will be eligible
for Severance Pay in an amount equal to:
(i) 6 months Base Salary for Directors, plus 50% of any applicable MIP Target
Amount;
(ii) 9 months Base Salary for Managing Directors, plus 75% of any applicable MIP
Target Amount;
(iii) 12 months Base Salary for Vice Presidents, plus 100% of any applicable MIP
Target Amount;
(iv) 15 months Base Salary for Senior Vice Presidents, plus 125% of any
applicable MIP Target Amount;
(v) 18 months Base Salary for Executive Vice Presidents, plus 150% of any
applicable MIP Target Amount ; and
(vi) 24 months Base Salary for the President or Chief Executive Officer, plus
200% of any applicable MIP Target Amount.
(b) Extension of Benefits During Severance Period. A Participant shall be
eligible for the following extended benefits for the periods noted below.
(i) Medical/Dental and Life Insurance Benefits.

  (A)   Payment of COBRA Premiums. Delta will pay the premiums for medical,
dental and/or vision COBRA coverage (but not for any portion of the COBRA
premium for any Healthcare Flexible

3



--------------------------------------------------------------------------------



 



      Spending Account) for which a Participant and his eligible dependents may
be eligible, provided such COBRA coverage is properly elected by the Participant
or his eligible dependents. Eligibility for such payments shall continue until
the earlier of: (i) the end of the Severance Period; or (ii) the date the
Participant’s or the Participant’s dependents’ eligibility for COBRA coverage
ceases as provided under COBRA and the terms of the Delta Account-Based
Healthcare Plan (or corresponding pilot or Affiliate plan, if applicable).

  (B)   Payment of Retiree Medical Premiums. To the extent applicable, if a
Participant is eligible for special early, early or normal retirement under the
Company’s retirement plan or policy at the time of the Severance Event, and the
Participant or one or more of his eligible dependents elects COBRA coverage
instead of retiree medical and/or dental coverage, the above section entitled
“Payment of COBRA Premiums” will apply with respect to any Delta-paid COBRA
premium. If the Participant or an eligible dependent instead elects retiree
medical and/or dental coverage, Delta will, in lieu of paying COBRA premiums as
described above, pay the retiree medical and/or dental premium for the
Participant and/or his eligible dependents during the Severance Period, provided
that the Participant and/or his eligible dependents properly enroll for such
coverage. If a Participant or his dependents become ineligible for Delta retiree
coverage for any reason or opt out of such coverage, all Delta paid coverage for
that person (or group of persons) will cease and Delta will have no
responsibility to pay any further retiree medical and/or dental premiums under
the 2009 Plan; however the Participant or his dependents shall retain whatever
rights they may have under any other applicable Delta sponsored retiree medical
plan or program.

(ii) Basic Life Insurance. Participants will also have their basic life
insurance coverage under the Delta Family-Care Disability and Survivorship Plan
(or corresponding pilot or Affiliate plan, if applicable) continued for the
Severance Period at Delta’s expense; provided the Participant shall be
responsible for any taxes associated with such continuation. The amount of
coverage continued will be equal to the amount of basic life insurance coverage
in effect immediately prior to separation. This continued coverage shall not
affect any other death benefit for which the Participant is eligible.

4



--------------------------------------------------------------------------------



 



(iii) Travel Privileges.
     (A) During the Severance Period, a Participant will be eligible for
continued travel privileges generally comparable to those under Delta’s travel
policy as in effect for an active employee at the Participant’s job level at the
time of the Severance Event. If however, the Severance Event is described in
Section 3(a)(ii) or (iii) above and the event which constitutes Good Reason is a
significant diminution of the Participant’s position, responsibilities or
duties, any Travel Privileges shall be based on the Participant’s job level
prior to the diminution which gave rise to the Participant’s resignation. In
addition, with respect to any Participant who (i) incurs a termination that
constitutes a Severance Event during the period beginning on a Change in Control
Date and ending on the second anniversary thereof and (ii) is a Vice President
or more senior Officer of the Company at the time of the Change in Control Date,
such Participant shall after the expiration of the Travel Privileges described
in the previous sentence, be treated as a retired officer for purposes of the
Company’s travel policy regardless of the Participant’s actual age or years of
service. Following the expiration of the Severance Period, the Participant’s
travel benefits will be based on the Company travel policy for retired officers
at the level at which the Participant was employed immediately prior to the
Change in Control Date. Provided however, anything in the 2009 Plan to the
contrary notwithstanding, any person who first becomes an Officer or Director
after June 8, 2009 shall not receive any Tax Allowance (as that term is defined
in the Delta Air Lines, Inc. UATP Travel Program) during the Severance Period or
following his or her termination of active employment.
     (B) All Travel Privileges shall be governed by all applicable rules and
procedures which are generally applicable at the time the Travel Privileges are
used, except as expressly modified in this 2009 Plan. Travel Privileges may be
used for pleasure, vacation, or personal emergency, but may not be used for any
type of business or professional activity. Any violation of the rules governing
non-revenue and reduced rate travel may result in the suspension or termination
of all Travel Privileges for the Participant and/or his family members (or
friends and family travelers).
     (C) Family status changes (such as marriage, divorce, adoption or birth of
child) that occur during the Severance Period must be reported to the Delta
Employee Service Center (or corresponding Affiliate administrator) within
30 days of the status change. Failure to do so will result in the ineligibility
of the new family member for Travel Privileges described under this 2009 Plan.
     (D) This section shall not create any contractual rights, and the Travel
Privileges provided pursuant to this provision shall remain subject to Delta’s
right to apply all applicable rules as they exist from time to time and to
modify or terminate such privileges at any time, including after termination of
employment, in its sole discretion.
     (E) If a Participant has contractual rights to travel privileges that are
provided in another agreement that are different or not as favorable as the
Travel Privileges provided under this section, such Participant shall also be
eligible for

5



--------------------------------------------------------------------------------



 



the Travel Privileges granted hereunder, but shall have no contractual rights to
such different or more favorable Travel Privileges. In that case, the
reservation of rights in (D) above shall apply only to the Travel Privileges
that are provided under this section, and not to any other contractual travel
privileges the Participant may have. A Participant that has separately granted
contractual rights may use his contractually granted rights or the Travel
Privileges granted under the 2009 Plan, but not both. For example, if under both
the 2009 Plan and any contractual agreement, the Participant is eligible under
each for an allowance of $10,000, the Participant may use one such allowance of
$10,000, and the two allowances cannot be combined into a total allowance of
$20,000.
(c) Career Transition Services. Participants are eligible to receive career
transition services valued at up to $5,000 at a career transition services firm
chosen by Delta. Delta shall pay such firm directly for such services. The
career transition services may include seminars, job search work teams,
productivity clinic, resumé preparation, assessments, resource library, on-line
database, job lead development, individual counseling, administrative support,
computer lab, and workspace phone/fax. The eligibility to receive these services
will expire upon the first of (x) the Participant becoming employed; (y) the
expiration of the Severance Period; or (z) the last day of the second year
following the taxable year in which the Participant separated from service for
purposes of Section 409A of the Internal Revenue Code, as amended (the “Code”)..
(d) Financial Planning Services. Participants are eligible for continuation of
the financial planning services for which they are eligible at the time of their
separation from Delta. A Participant shall be reimbursed for any covered
expenses; Delta shall not provide direct payments to the vendor for such
services. The eligibility to receive such reimbursement will expire at the
conclusion of the calendar year in which the Participant separates from Delta,
even if that occurs during the Severance Period. All reimbursements for such
services must be made by the end of the third year following the taxable year in
which the Participant separated from service for purposes of Section 409A of the
Code.
(e) Certain Reductions in Payments.
     (i) In the event that a Participant becomes entitled to benefits under the
2009 Plan, and Delta, or at its direction, the Accounting Firm (as defined
below), determines that the payments and benefits provided under the 2009 Plan,
together with any payment or consideration in the nature of value or
compensation to or for Participant’s benefit under any other agreement with, or
plan of, Delta that the Accounting Firm determines should be included as a
parachute payment (as defined in Section 280G of the Code) (in the aggregate,
“Total Payments”) would (after taking into account any value attributable to any
payment (or portion thereof) which Delta establishes by clear and convincing
evidence is reasonable compensation for personal services to be rendered by the
Participant on or after the date of the change in ownership or control within
the meaning of Section 280g(b)(4)(A) of the Code, such payment hereinafter
referred to as “post change reasonable compensation”), subject Participant to
the excise tax under Section 4999 of the Code, the Accounting Firm shall
determine whether to reduce the Total Payments to the Reduced Amount (as defined
below). The Total Payments shall be reduced to the Reduced Amount only if the
Accounting Firm determines that Participant would have a greater Net After-Tax
Receipt (as defined

6



--------------------------------------------------------------------------------



 



below) of aggregate Payments if Participant’s Total Payments were reduced to the
Reduced Amount. If instead the Accounting Firm determines that Participant would
not have a greater Net After-Tax Receipt of aggregate payments if Participant’s
Total Payments were reduced to the Reduced Amount, Participant shall receive all
Total Payments to which Participant is entitled. Any valuation of any post
change reasonable compensation shall be determined by the Accounting Firm (or,
if the Accounting Firm is not able to make such determination, an independent
third-party valuation specialist, selected by Delta), and Delta shall cooperate
in good faith in connection with any such valuation process.
     (ii) If the Accounting Firm determines that aggregate Total Payments should
be reduced to the Reduced Amount, Delta shall promptly give Participant notice
to that effect and a copy of the detailed calculation thereof. All
determinations made by the Accounting Firm (or, with respect to the valuation of
the post change reasonable compensation, or to the extent applicable, the
independent third-party valuation specialist) under this section shall be
binding upon Delta and Participant and shall be made within thirty (30) days
after a termination of Participant’s employment. The reduction of the Total
Payments to the Reduced Amount, if applicable, shall be made by reducing the
Total Payments under the following types of compensation or value in the
following order: (i) Stock Options, (ii) Restricted Stock, (iii) Performance
Shares, and (iv) Cash. All fees and expenses of the Accounting Firm and the
independent third-party valuation specialist (if any) shall be borne solely by
Delta.
     (iii) As a result of the uncertainty in the application of Sections 280G
and 4999 of the Code at the time of the initial determination by the Accounting
Firm hereunder, it is possible that amounts will have been paid or distributed
by Delta to or for the benefit of Participant pursuant to the 2009 Plan which
should not have been so paid or distributed (“Overpayment”) or that additional
amounts which will have not been paid or distributed by Delta to or for the
benefit of Participant pursuant to the 2009 Plan could have been so paid or
distributed (“Underpayment”), in each case, consistent with the calculation of
the Reduced Amount hereunder. In the event that the Accounting Firm, based upon
the assertion of a deficiency by the Internal Revenue Service against either
Delta or Participant which the Accounting Firm believes has a high probability
of success determines that an Overpayment has been made, Participant shall pay
any such Overpayment to Delta together with at the applicable federal rate
provided for in Section 7872(f)(2) of the Code; provided, however, that no
amount shall be payable by Participant to Delta if and to the extent such
payment would not either reduce the amount on which Participant is subject to
tax under Sections 1, 3101 and 4999 of the Code or generate a refund of such
taxes. In the event that the Accounting Firm, based upon controlling precedent
or substantial authority, determines that an Underpayment has occurred, any such
Underpayment shall be promptly paid by Delta to or for the benefit of
Participant together with interest at the applicable federal rate provided for
in Section 7872(f)(2) of the Code. In all events, any Overpayment or
Underpayment shall be paid no later than December 31 of the year after the year
in which the Overpayment or Underpayment is determined to exist.
     (iv) For purposes hereof, the following terms have the meanings set forth
below:

7



--------------------------------------------------------------------------------



 



     (A) “Net After-Tax Receipt” shall mean the present value (as determined in
accordance with Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of the Code) of a
payment net of all taxes imposed on Participant with respect thereto under
Sections 1, 3101 and 4999 of the Code and under applicable state and local laws,
determined by applying the highest marginal rate under Section 1 of the Code and
under state and local laws which applied to Participant’s taxable income for the
immediately preceding taxable year, or such other rate(s) as Participant
certifies, in his or her sole discretion, as likely to apply to him or her in
the relevant tax year(s), and 1.45% under Section 3101. If applicable, the phase
out of itemized deductions and personal exemptions shall also be taken into
consideration.
     (B) “Reduced Amount” shall mean the greatest amount of Total Payments that
can be paid that would not result in the imposition of the excise tax under
Section 4999 of the Code if the Accounting Firm determines to reduce Total
Payments pursuant this Section.
     (C) “Accounting Firm” shall mean the nationally recognized accounting firm
generally used by Delta as its financial auditor. In the event that the
Accounting Firm is serving as accountant or auditor for a person effecting the
Change in Control or is otherwise unavailable, the Participant may appoint
another nationally recognized accounting firm to make the determinations
required hereunder (which accounting firm shall then be referred to as the
Accounting Firm hereunder).
(f) Severance Period. “Severance Period” shall mean with respect to any
Severance Event, the period beginning on the Participant’s employment
termination date from Delta and ending:

  (i)   6 months after the termination date for Directors;     (ii)   9 months
after the termination date for Managing Directors;     (iii)   12 months after
the termination date for Vice Presidents;     (iv)   15 months after the
termination date for Senior Vice Presidents;     (v)   18 months after the
termination date for Executive Vice Presidents; and     (vi)   24 months after
the termination date for the President or Chief Executive Officer.

The Severance Period will be based on the Participant’s job level at the time of
the Severance Event. If however, the Severance Event is described in
Section 3(a)(ii) or (iii) above and the event which constitutes Good Reason is a
significant diminution of the Participant’s position, responsibilities or
duties, the Severance Period shall be based on the Participant’s job level prior
to the diminution which gave rise to the Participant’s resignation

8



--------------------------------------------------------------------------------



 



5. PLAN ADMINISTRATION AND INTERPRETATION
The “Plan Administrator” is the Executive Vice President — Human Resources &
Labor Relations (or any other Officer of the Company designated by the Personnel
& Compensation Committee of the Board). The “Plan Year” is January 1 to
December 31. Benefits from the 2009 Plan are paid from the general assets of
Delta.
The Plan Administrator, or his delegate, has the full power and authority, in
his sole discretion to construe, interpret and administer the 2009 Plan and his
decisions shall be final and binding. The Plan Administrator shall have the
broadest discretionary authority permitted under law in the exercise of all its
functions including, but not limited to, deciding questions of eligibility,
interpretation and the right to benefits hereunder.
6. PLAN CLAIMS AND APPEALS
Any Participant who upon the termination of his employment does not receive the
benefits under the 2009 Plan to which he believes he is entitled may file a
claim for such benefits in writing to the Vice President — Compensation,
Benefits and Services of the Company (or such other officer as may be designated
by the Company). Such claim must be received by the Vice President —
Compensation, Benefits and Services within 60 days of the Participant’s
termination of employment. If the claim is denied, the Vice President —
Compensation, Benefits and Services will send written notification of the denial
within 90 days after the claim is properly and completely filed. Special
circumstances may require an additional period of no more than 90 days. In that
event, the Participant will be sent a written notice of the special
circumstances requiring the extension and the date when a decision on the claim
can be expected. If the claim is denied, the Participant will be so advised and
informed of the reason, the provisions of the 2009 Plan upon which the denial
was based, and, if applicable, an explanation of other relevant material or
information necessary to perfect the claim. If the claim is denied or if the
Participant is not furnished with written notification of the decision on the
claim within 90 days (or within 180 days if an extension is necessary) after the
claim is properly and completely filed, the Participant or his authorized
representative may request a review of the claim under the appeal procedures
described below.
If a Participant is dissatisfied with a denial of a claim under the 2009 Plan,
the Participant must appeal the denial in writing before pursuing any other
remedy. All appeals must be addressed to the proper party in a timely manner.
All appeal time deadlines will be strictly enforced.
If a Participant desires a review of a denial, the Participant or his
representative designated in writing must submit a written request to the Plan
Administrator that is received by the Plan Administrator within 90 days of the
date of the letter denying benefits. The date of the denial indicated on the
denial letter counts as day one in determining this 90-day period and the Plan
Administrator expressly reserves the right to refuse to consider tardy appeals.
The Plan Administrator will notify the Participant or his designated
representative in writing of the decision on review within 60 days after the
Plan Administrator receives the review request. If the claim denial is upheld,
the Participant will be so advised and informed of the reason and the provisions
of the 2009 Plan document upon which the denial was based. The Plan
Administrator may take an additional 60 days to inform the Participant of a
decision if special circumstances require an extension of processing time and
the Plan Administrator has notified the Participant in writing that there will
be a delay, the reasons for needing more time, and the date by which the final
decision will be made.

9



--------------------------------------------------------------------------------



 



Review by the Plan Administrator is made only upon the written record. The
Participant or his representative designated in writing may review pertinent
documents relating to the denial and may submit comments, a statement of issues,
and/or additional documentary evidence if desired. Personal appearances are not
permitted.
A Participant must timely exhaust the administrative remedies allowed under the
2009 Plan as described above before filing any legal action on a claim. The
previously described procedure is the exclusive administrative claims procedure
provided under the 2009 Plan.
7. AMENDMENT
Except as expressly set forth herein, the Company may amend or terminate the
2009 Plan at any time; provided, however, that as of a Change in Control Date,
no amendment to or termination of the 2009 Plan that is adverse to any person
who is an employee of Delta on the Change in Control Date shall be effective
until after the second anniversary of such Change in Control Date.
8. SUCCESSORS AND ASSIGNS
The 2009 Plan shall be binding upon Delta’s successors and assigns.
9. GOVERNING LAW
The 2009 Plan is governed by the Employee Retirement Income Security Act of
1974, as amended (“ERISA”), but it is intended to qualify as a plan maintained
for the purpose of providing benefits to a select group of management or highly
compensated employees. As such, it is exempt from certain provisions of ERISA
pursuant to ERISA Sections 201(2), 301(a)(3), 401(a)(1) and 4021(b) and
applicable regulations (including U.S. Department of Labor
Regulation 2520.104-23). However, some of the underlying benefits provided for
under the terms of the 2009 Plan, such as travel privileges, financial planning
and career transition services are not governed by ERISA, and their inclusion in
the 2009 Plan does not deem them subject to ERISA. To the extent not superseded
by ERISA, the 2009 Plan and all determinations made and actions taken thereunder
shall be governed by the internal substantive laws of the State of Georgia and
construed accordingly.
10. SECTION 409A OF THE INTERNAL REVENUE CODE
To the extent required to be in compliance with Section 409A of the Internal
Revenue Code of 1986, as amended, and the regulations promulgated thereunder
(together, “Section 409A”), notwithstanding any other provision of this Plan,
(a) any payment or benefit to which a Participant is eligible under this Plan,
including a Participant who is a “specified employee” as defined in
Section 409A, shall be adjusted or delayed and (b) any term of the Plan may be
adjusted, in such manner as to comply with Section 409A and maintain the intent
of this Plan to the maximum extent possible. More specifically, to the extent
any payment or benefit provided to a Participant under the 2009 Plan constitutes
non excepted deferred compensation under Section 409A and the Participant is at
the time of his termination of employment considered to be a “specified
employee” pursuant to the Company’s policy for determining such employees, the
payment of any such non excepted amount and the provision of such non excepted
benefits will be delayed for six months following the Participant’s separation
from service. Notwithstanding the foregoing, Delta shall not have any liability
to any Participant or any other person if any payment or benefit is determined
to constitute “nonqualified deferred compensation” within the

10



--------------------------------------------------------------------------------



 



meaning of Section 409A and does not satisfy the additional conditions
applicable to nonqualified deferred compensation under Section 409A.
11. DEFINITIONS
The following definitions shall apply for purposes of the 2009 Plan:
(a) “Affiliate” means any entity that directly or indirectly controls or is
controlled by or under common control with the Company.
(b) “Base Salary” means the Participant’s monthly base salary at the time of
separation, excluding expense reimbursements and supplemental salary payments,
and any items not considered by the Plan Administrator to be a component of
regular monthly base earnings; provided, however, that, as of a Change in
Control Date, in the event of a termination of employment by the Participant
because of a reduction in the Participant’s pay, “Base Salary” means the
Participant’s monthly base salary prior to the reduction in pay which gave rise
to the Participant’s termination of employment.
(c) “Board” means the Board of Directors of the Company.
(d) “Cause” means the Participant’s
(i) continued, substantial failure to perform his duties with Delta (other than
any such failure resulting from incapacity due to physical or mental illness)
after a written demand for substantial performance is delivered to the
Participant which identifies the manner in which Delta believes that the
Participant has not performed his duties, or
(ii) misconduct which is economically injurious to Delta, or
(iii) conviction of, or plea of guilty or no contest to, a felony or any other
crime involving moral turpitude, fraud, theft, embezzlement or dishonesty, or
(iv) material violation of any material Delta policy or rule regarding conduct,
which policy or rule has been communicated in writing to the Participant.
A Participant shall have at least ten (10) business days to cure, if curable,
any of the events (other than Section 11(d)(iii)) which could lead to his
termination of Cause. For any Participant who is an Executive Vice President or
more senior executive of the Company, a termination for Cause must be approved
by a 2/3 vote of the entire Board.
(e) “Change in Control” means the occurrence after January 2, 2009 of any of the
following:
(i) any “person” (as defined in Section 13(d) of the Securities Exchange Act of
1934 (“Act”)) other than the Company, its Affiliates or an employee benefit plan
or trust maintained by the Company or its Affiliates, becoming the “beneficial
owner” (as defined in Rule 13d-3 under the Act), directly or indirectly, of more
than 35% of the combined voting power of the Company’s then outstanding Voting
Stock (excluding any “person” who becomes such a

11



--------------------------------------------------------------------------------



 



beneficial owner in connection with a transaction described in
Section 11(e)(iii)(A) of paragraph (iii) below), unless such person acquires
beneficial ownership of more than 35% of the combined voting power of the
Company’s Voting Stock then outstanding solely as a result of an acquisition of
Company Voting Stock by the Company which, by reducing the Company Voting Stock
outstanding, increases the proportionate Company Voting Stock beneficially owned
by such person to more than 35% of the combined voting power of the Company’s
Voting Stock then outstanding; provided, that if a person shall become the
beneficial owner of more than 35% of the combined voting power of the Company’s
Voting Stock then outstanding by reason of such Voting Stock acquisition by the
Company and shall thereafter become the beneficial owner of any additional
Company Voting Stock which causes the proportionate voting power of such Company
Voting Stock beneficially owned by such person to increase to more than 35% of
the combined voting power of such Voting Stock then outstanding, such person
shall, upon becoming the beneficial owner of such additional Company Voting
Stock, be deemed to have become the beneficial owner of more than 35% of the
combined voting power of the Company’s Voting Stock then outstanding other than
solely as a result of such Voting Stock acquisition by the Company;
(ii) at any time during a period of twelve consecutive months (but not including
any period before January 2, 2009) individuals who at the beginning of such
period constituted the Board (and any new member of the Board, whose election by
the Board or nomination for election by the Company’s shareowners was approved
by a vote of at least two-thirds of the members of the Board then still in
office who either were member of the Board at the beginning of the period or
whose election or nomination for election was so approved), cease for any reason
to constitute a majority of members then constituting the Board; or
(iii) the consummation of (A) a reorganization, merger or consolidation of the
Company or any direct or indirect subsidiary of the Company with any other
corporation, other than a reorganization, merger or consolidation which results
in the Company’s Voting Stock outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or being
converted into Voting Stock of the surviving entity or any parent thereof) more
than 65% of the voting power of the Voting Stock or the total fair market value
of the securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation, or (B) any sale,
lease, exchange or other transfer (in one transaction or a series of
transactions) of assets of the Company having a total gross fair market value
equal to more than 40% of the total gross fair market value of all assets of the
Company immediately prior to such transaction or transactions other than any
such sale to an Affiliate.
Notwithstanding the foregoing, in no event shall a Change in Control be deemed
to have occurred with respect to a Participant if the Participant is part of a
“group”, within the meaning of Section 13(d)(3) of the Act, which consummates
the Change in Control transaction. In addition, for purposes of the definition
of Change in Control, a person engaged in business as an underwriter of
securities shall not be deemed to be the beneficial owner of, or to beneficially
own, any securities acquired through such person’s

12



--------------------------------------------------------------------------------



 



participation in good faith in a firm commitment underwriting until the
expiration of forty days after the date of such acquisition.
(f) “Change in Control Date” means the date on which a Change in Control occurs.
(g) “Good Reason” means any of the following that occurs without a Participant’s
express written consent:
(i) in the case of any Participant, a material diminution or other reduction of
such Participant’s authorities, duties or responsibilities, other than an
inadvertent act that is promptly remedied by Delta after written notice by such
Participant to the Chief Executive Officer of the Company;
(ii) the Participant’s office is relocated by more than 50 miles;
(iii) a material reduction of Participant’s Base Salary or incentive
compensation opportunities, in either case other than pursuant to a uniform
percentage salary reduction for all full-time domestic employees not subject to
a collective bargaining agreement;
(iv) the Company does not keep in effect compensation, retirement, health and
welfare benefits, or perquisite programs under which the Participant receives
benefits substantially similar, in the aggregate, to those in effect prior to a
reduction (other than a reduction pursuant to an equivalent reduction in such
benefits for all full-time domestic employees who are not subject to a
collective bargaining agreement); or
(v) a material breach by Delta of any binding obligation to the Participant
relating to a material term of the Participant’s employment, including, but not
limited to, indemnification or the terms of an award under the Delta Air Lines,
Inc. 2007 Performance Compensation Plan, or any failure of a successor to the
Company to assume and agree to perform such obligation.
Notwithstanding the foregoing:
               (A) (i) any award made to a Participant under the Delta Air
Lines, Inc. Merger Award Program, (ii) any other equity-based awards or other
incentive compensation awards made to a Participant by any of Delta (or any
Affiliate) or Northwest Airlines Corporation (or any subsidiary) either on or
before January 1, 2009, and (iii) any equity-based awards, incentive
compensation, retention payment, special travel or other benefits provided to a
Participant solely as a result of his or her initial employment with Delta or
any Affiliate, will be ignored for purposes of determining whether a Participant
has suffered a reduction that constitutes Good Reason;
               (B) with respect to any Participant who was employed by Northwest
Airlines Corporation or any subsidiary thereof immediately prior to October 29,
2008, all compensation and benefit programs provided to such Participant prior
to that date by Northwest or any subsidiary thereof, including, without
limitation, the Participant’s base salary, will be ignored for purposes of
determining whether a Participant has suffered a

13



--------------------------------------------------------------------------------



 



reduction that constitutes Good Reason;
               (C) as to any Participant, an event described above shall
constitute Good Reason only if such Participant gives the Company written notice
of intent to resign and the facts that constitute Good Reason within ninety
(90) days of the occurrence of such event;
               (D) no event described above which is curable shall constitute
Good Reason if such event is cured by the Company or an Affiliate within
thirty-one (31) days of the Participant’s notice, given in accordance with
(C) above; and
               (E) absent a cure by the Company or an Affiliate as described in
(D) above, the Participant must separate from service prior to the end of the
180 day period beginning with the event that constituted Good Reason.
(h) “MIP Target Amount” means as to any Participant, such Participant’s target
award amount under the Company’s Management Incentive Plan (or any similar plan)
in effect at the time such Participant has a termination of employment that
entitles the Participant to benefits hereunder (except as provided in
Section 4(a)).
(ij) “Revocation Period” means the period of time immediately following the date
a Participant signs an Agreement that he has to revoke such Agreement, with such
period of time specified in the Agreement.
(j) “Voting Stock” means securities entitled to vote generally on the election
of members of the board of directors.

14